Case 2:20-cv-09119-SVW-MRW Document 19 Filed 02/24/21 Page 1 of 3 Page ID #:115




    1
                                                                                         JS-6
    2
    3
    4
    5
    6
    7
    8
    9                                  UNITED STATES DISTRICT COURT
   10                 CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   11
   12 JUAN HERNANDEZ, an individual,,                     Case No. 2:20-cv-09119-SVW-MRW
   13                     Plaintiff,                      ORDER GRANTING PARTIES’
                                                          JOINT STIPULATION TO
   14            v.                                       DISMISS ENTIRE ACTION WITH
                                                          PREJUDICE PURSUANT TO FED.
   15 DVA RENAL HEALTHCARE, INC., a                       R. CIV. P. RULE 41
      corporate entity form unknown; and
   16 DOES 1-50, inclusive,
   17                     Defendant.
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                        -1-
        SMRH:4826-5412-6808.1   [PROPOSED] ORDER GRANTING JOINT STIPULATION TO DISMISS ENTIRE ACTION
                                                                                     WITH PREJUDICE
Case 2:20-cv-09119-SVW-MRW Document 19 Filed 02/24/21 Page 2 of 3 Page ID #:116




    1            Based on stipulation of the parties, IT IS HEREBY ORDERED that Plaintiff
    2 Juan Hernandez’s entire action as against all parties is dismissed with prejudice,
    3 pursuant to Federal Rules of Civil Procedure, Rule 41(a)(1)(A)(ii) and Rule
    4 41(a)(1)(B) and that each party shall bear its own costs and fees.
    5
    6                     IT IS SO ORDERED
    7                     Dated:    February 24, 2021

    8
    9
   10                                                         _______________________________
   11                                                         Honorable Stephen V. Wilson
   12                                                         United States District Judge
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                        -2-
        SMRH:4826-5412-6808.1   [PROPOSED] ORDER GRANTING JOINT STIPULATION TO DISMISS ENTIRE ACTION
                                                                                     WITH PREJUDICE
Case 2:20-cv-09119-SVW-MRW Document 19 Filed 02/24/21 Page 3 of 3 Page ID #:117




    1                                    PROOF OF SERVICE
    2                 STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
    3       At the time of service, I was over 18 years of age and not a party to this action. I
      am employed in the County of Los Angeles, State of California. My business address is
    4 333 South Hope Street, 43rd Floor, Los Angeles, CA 90071-1422.
    5       On February 22, 2021, I served true copies of the following document(s) described
      as [PROPOSED] ORDER GRANTING PARTIES’ JOINT STIPULATION TO
    6 DISMISS ENTIRE ACTION WITH PREJUDICE PURSUANT TO FED. R. CIV. P.
      RULE 41 on the interested parties in this action as follows:
    7
                                          SERVICE LIST
    8
    9 Jihad M. Smaili                               Attorneys for Plaintiff
      Smaili & Associates, PC
   10 Civic Center Plaza Towers
      600 W. Santa Ana Blvd., Suite 202
   11 Santa Ana, CA 92701
      Tel: 714-547-4700
   12 Fax: 714-547-4710
      jihad@smaililaw.com
   13
   14        BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed the
      document(s) with the Clerk of the Court by using the CM/ECF system. Participants in the
   15 case who are registered CM/ECF users will be served by the CM/ECF system.
      Participants in the case who are not registered CM/ECF users will be served by mail or by
   16 other means permitted by the court rules.
   17         I declare under penalty of perjury under the laws of the United States of America
      that the foregoing is true and correct and that I am employed in the office of a member of
   18 the bar of this Court at whose direction the service was made.
   19         Executed on February 22, 2021, at Los Angeles, California.
   20
   21
                                                    Cynthia I. Coblentz
   22
   23
   24
   25
   26
   27
   28
